United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3785
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                    Rodney Tracy,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                            Submitted: January 12, 2017
                             Filed: January 26, 2017
                                  [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       While Rodney Tracy was serving a three-year term of federal supervised
release, the district court1 revoked supervised release and sentenced him to serve six

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
months in prison and two additional years of supervised release. Tracy appeals,
challenging both the decision to revoke supervised release and the resulting
revocation sentence. We affirm.

       Upon careful review of the record, we conclude that the district court did not
clearly err in finding that Tracy violated multiple conditions of his supervised release.
See United States v. Miller, 557 F.3d 910, 914 (8th Cir. 2009) (standard of review).
Accordingly, the court was entitled to revoke supervised release, see 18 U.S.C.
§ 3583(e)(3), and did not abuse its discretion in doing so, see Miller, 557 F.3d at 914.
We conclude, further, that the district court’s revocation sentence--which the court
imposed after carefully articulating relevant considerations under 18 U.S.C.
§ 3553(a), and which fell within the advisory Sentencing Guidelines revocation
range--was not unreasonable. See United States v. Merrival, 521 F.3d 889, 890 (8th
Cir. 2008) (standard of review).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-